Case 5:20-cv-01257 Document 1-1 Filed 10/23/20 Page 1 of 1

JS 44 (Rev. 10/20)

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the

purpose of initiating the civil docket sheet.
1. (a2) PLAINTIFFS
Elizabeth Long and Kendrick Bolsen

(b) County of Residence of First Listed Plaintiff Bexar
(EXCEPT IN US, PLAINTIFF CASES)

(ec) Attorneys (Firm Name, Address, and Telephone Number)
16903 Vista Briar Drive
San Antonio, Texas 78247

(SEB INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

DEFENDANTS

NOTE:

Attormeys (if Known)

Texas 7/056

 

County of Residence of First Listed Defendant

(IN US. PLAINTIFF CASES ONLY}

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

Marshalt G. Rosenberg and John W. Busch
Hartline Barger, LLP, 1980 Post Oak Blvd., Ste. 1800, Houston,

Randy Morris Realty, LLP d/b/a Morris Realty, and Randy D. Morris

 

Ii, BASIS OF JURISDICTION (@cce an "x" in One Box Only)

 

(For Diversity Cases Only)

and One Box for Defendant}

It. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X” in One Box for Plaintiff

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| 1 U.S. Government [x]3 Federal Question PTF DEF PTF DEF
Piaintiff (28. Goverment Not a Party) Citizen of This State ] [ CL] L Incorporated or Principal Place Cl 4 C] 4
of Business In This State
C] 2 U.S. Govenunent [_]4 Diversity Citizen of Another State C] 2 C] 2 Incorporated ave! Principal Place L] 5 LJ 5
_ Defendant {indicate Citizenship of Parties in Lenz Ht) of Business In Another State
Citizen or Subject ofa L] 3 | 3. Foreign Nation C] 6 C] 6
Foreign Country
IV, NATURE OF SUIT (Place an an “X" in Ht One Box Oniy) Click here for; Nature of Suit Code Descriptions.
[2S CONTRACT: : SATORTS eB e 3 FORFEITURE/PENALTY | 2 SBANKRUPTCY.222 2] 220 (OTHER STATUTES 2)
110 Insurance PERSONAL INJURY PERSONAL INJURY |_]625 Drug Related Seizure 4 422 Appeal 28 USC 158 375 False Claims Act
120 Marine aie! 310 Airplane [] 365 Personal Injury - of Property 2] USC 88I 423 Withdrawal 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability Bi Other 28 USC 157 3729(a))
140 Negotiable Instrument Liability [] 367 Health Care/ | 400 State Reapportionment
[| 150 Recovery of Overpayment | 320 Assault, Libel & Pharnaceutical “PROPERTY: RIGHTS 22255: 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 820 Copyrights 430 Banks and Banking
H 15] Medicare Act | 330 Federal Employers’ Product Liability 830 Patent 450 Commerce
152 Recovery of Defaulted Liability 368 Asbestos Personal 835 Patent » Abbreviated 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application 470 Racketeer Influenced and
{Excludes Veterans} 345 Marine Product Liability 840 Trademark Cormpt Organizations
| 153 Recovery of Overpayment Leability PERSONAL PROPERTY |i “LABOR: } 880 Defend Trade Secrets =] 480 Consumer Credit
of Veteran's Benefits 350 Motor Vehicle 370 Other Fraud 710 Fair Labor Standards Act of 2016 (15 USC 1681 or 1692)
[] 160 Stockholders’ Suits | 355 Motor Vehicle H 371 Tmth in Lending Act | 485 Telephone Consumer
[| 190 Other Contract Product Liability [3 380 Other Personal | 720 Labor/Management i Protection Act
195 Contract Product Liability {| 360 Other Personal Property Damage Relations 861 HIA (1395ff) 499 Cable/Sat TV
196 Franchise Injury ci 385 Property Damage 740 Railway Labor Act 862 Black Lung (923) 850 Securities/Commodities/
| _] 362 Personal Injury - Product Liability 751 Family and Medical 863 DIWC/DEWW (405(¢)) Exchange
Medical Malpractice Leave Act 864 SSID Title XVI |_| 890 Other Statutory Actions
He REAL PROPERTY.) 22 CIVIL RIGHTS = PRISONER PETIFIONS =| [790 Other Labor Litigation | 865 RSI (405(g)) _| 891 Agricultural Acts
|_| 210 Land Condemnation | 440 Other Civil Rights Habeas Corpus: 791 Employee Retirement 893 Environmental Matters
|_| 220 Foreclosure | 441 Voting | | 463 Alien Detainee Income Security Act FEDERAL TAX'SUIT, 895 Freedom of Infonnation
: 230 Rent Lease & Ejectment | 442 Employment | 510 Motions to Vacate A 870 Taxes (U.S. Plaintift Act
240 Torts to Land 443 Honsing/ Sentence or Defendant) 896 Arbitration
245 Tort Product Liability Accommodations || $30 General (| 871 igS—-Third Party z 899 Administrative Procedure
[7] 290 All Other Real Property |] 445 Amer. w/Disabilities - |_| 535 Death Penalty = IIMMIGRATION 2ecce 26 USC 7609 Act(Review or Appeal of

Employment

] 446 Amer. w/Disabilities -
Other

cd 448 Education

 

Other:
540 Mandamus & Other
550 Civil Rights
555 Prison Condition
560 Civil Detainee ~
Conditions of
Conti t

 

 

 

462 Naturalization Application
465 Other Immigration
Actions

 

 

Agency Decision
|_| 950 Constitutionality of
State Statutes

 

 

¥. ORIGIN (Place an “X" it

t One Box Only)

Cc 1 Original [z]2 Removed from 3. Remanded from L]4 Reinstated or tT] 5 Transferred from 6 Multidistrict 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

Texas Finance Code 391,002 and 15 U.S.C 1684

Vi, CAUSE OF ACTION

Cite the U.S. Civil Statute under which you are filing (Be nos cite jurisdictional statutes nntess diversity).

 

 

 

 

Brief description of cause:
Fair Credit Act Suit

 

 

Vil. REQUESTED IN [] CHECK IF THIS IS A CLASS ACTION

DEMAND $

CHECK YES only if demanded in complaint:

 

 

 

 

 

COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: [xlves [_]No
VII RELATED CASE(S)
IF ANY (See tustructions):
JUDGE 281st Bexar County, Texas DOCKET NUMBER 2020-Cl-16696
= 14 2 SIGNATURE Le fo .
FOR OFFICE USE ONLY i
RECEIPT # AMOUNT APPLYING FP JUDGE MAG. JUDGE
